GAINES, Chief Justice.
In his petition for the writ of error in this case, the applicant, among other averments, alleges, that “the questions of law involved in this suit, the determination of which are necessary to the decision of this cause in the Court of Civil Appeals, and which were properly presented to said court, and were decided by said court against your petitioner, are.” He then proceeds to specify the questions; without even alleging that the decision of the Court of Civil Appeals upon either of them was erroneous. The statute prescribes, that the applicant among other things shall state “the grounds upon which the writ of error is prayed for.” Rev. Stats., art. 942. This means that he must assign his errors,—which has not been done in this case.
In case of similar defects in the petition for the writ, we have allowed the applicant ten days in which to amend his petition and to assign error. The applicant in this case will be permitted to amend, and ten days are allowed him for that purpose.